The appeal by the father must be dismissed on the ground that he is not aggrieved by the order appealed from (see CPLR 5511). The father obtained all of the relief he sought in his motion, which was, inter alia, to vacate an order of the same court dated August 30, 2007, terminating his visitation, and to reinstate the provisions of a prior order of visitation dated June 19, 2007, awarding him supervised visitation (see Parochial Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539, 545 [1983]; Parimist Funding Corp. v Suffolk Vascular Assoc., PLLC, 62 AD3d 974, 975 [2009]; Ell v S.E.T. Landscape Design, 286 AD2d 414 [2001]). Skelos, J.E, Dickerson, Lott and Roman, JJ., concur.